955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Abdul SAIYED, Petitioner.
No. 91-8087.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

On Petition for Writ of Mandamus.
Abdul Saiyed, petitioner pro se.
PETITION DENIED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Abdul Saiyed petitioned for a writ of mandamus alleging that the district court had delayed in acting on a motion pending before it since September 1991 in his 28 U.S.C. § 2255 (1988) action, United States v. Saiyed, Nos.  CR-86-0019, CA-91-2042-S (D.Md., Smalkin, J.).   The district court docket sheet reflects that the action was dismissed on July 24, 1991.   The docket sheet further reflects that Saiyed has submitted no motions in that case since he appealed the district court's dismissal in August 1991.*  Because the district court did not receive the motion from Saiyed, the court has not unduly delayed acting on it.   Consequently, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.



*
 The appeal was dismissed by this Court for want of prosecution under Fed.R.App.P. 45.   United States v. Saiyed, No. 91-6627 (4th Cir.  Dec. 27, 1991) (unpublished)